Citation Nr: 1525580	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  10-35 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Whether new and material evidence has been submitted in order to reopen a previously denied claim of entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for bilateral hearing loss.

3. Entitlement to service connection for sleep apnea, to include as secondary to a back disability.

4. Entitlement to a rating in excess of 20 percent for a back disability.  

5. Entitlement to a rating in excess of 20 percent for a left shoulder disability.

6. Entitlement to a total disability rating based on individual unemployability (TDIU). 



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's spouse


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from May 1989 to June 1991.

This matter is on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.   

The Veteran testified before the undersigned Veterans Law Judge in March 2015.  A transcript of the hearing is of record.

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  

The issues of entitlement to service connection for bilateral hearing loss and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1. In a September 1997 rating decision, the claim of entitlement to service connection for bilateral hearing loss was denied on the basis that it was not currently shown and could not be related to service.

2. The evidence added to the record since the September 1997 decision became final relates to an unestablished fact that is necessary to substantiate the claim of service connection for bilateral hearing loss.

3. Sleep apnea was not noted in service or for many years thereafter, and is not related to service.  

4. Throughout the course of the appeal, the Veteran's back disability, degenerative disc disease L5-S1, has been characterized by pain, lack of endurance and limitation of motion; forward flexion of the thoracolumbar spine to 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, or intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, have not been shown.

5. Throughout the course of the appeal, the Veteran's left shoulder disability, bicipital tendonitis with impingement syndrome with strain (his minor side), has been characterized by some limitation of motion and weakness when lifting heavy objects; Ankylosis that is intermediate between favorable and unfavorable ankylosis, limitation of motion to 25 degrees from the side, or impairment of the humerus with fibrous union at the scapulohumeral joint have not been shown. 



CONCLUSIONS OF LAW

1. The September 1997 rating decision that denied the Veteran's claim for entitlement to service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2. As the evidence received subsequent to the September 1997 rating decision is new and material, the requirements to reopen the claim for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.102, 3.156 (2014).

3. The criteria for entitlement to service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2014).

4. The criteria for a rating in excess of 20 percent for a back disability, degenerative disc disease L5-S1, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes (DCs) 5003, 5242 (2014).

5. The criteria for a rating in excess of 20 percent rating for a left shoulder disability, bicipital tendonitis with impingement syndrome with strain, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, DCs 5200, 5201, 5202, 5203 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required, and none is found by the Board.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Indeed, the VCAA duty to notify was satisfied by way of letters sent to the Veteran that fully addressed all notice elements and were sent prior to the initial RO decision in this matter.  

The letters informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  They also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  Further, the Veteran submitted treatment records from a private facility as well as his own statements in support of his claim.  

VA examinations with respect to the issues on appeal were also obtained.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations obtained in this case are more than adequate, they are predicated on a full understanding of the Veteran's medical history, and provide a sufficient evidentiary basis for the claims to be adjudicated.  

Recognition is given to the fact that the most recent VA examination for the issues on appeal is now over three years old.  However, in the context of increased rating claims, the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since this VA examination, and he has not contended otherwise.

The Board notes the Veteran's specific complaint that the VA examiner did not use a goniometer when measuring his back range of motion.  However, even if this were the case, it would not have prejudiced the Veteran's case, as his range of motion was well in excess of what is required for an increased rating.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion concerning the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Finally, the Veteran was also afforded a hearing before the undersigned Veterans Law Judge in March 2015.  The hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), which consist of (1) fully explaining the issue and (2) suggesting the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Notably, the Veteran was specifically asked about all of the disorders on appeal and how they affect his daily life.    

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material Evidence

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999); Manio v. Derwinski, 1 Vet. App. 140 (1991).

Under the relevant regulation, "new" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  If it finds that the submitted evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999); but see 38 U.S.C.A. § 5103A (eliminates the concept of a well-grounded claim).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low, and consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied.  Rather, consideration should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).

In this case, the Veteran is claiming entitlement to service connection for bilateral hearing loss.  This claim was previously denied by the RO in September 1997 on the basis that it was not currently shown and could not be related to service.  He did not appeal that decision, nor did he submit any new and material evidence within a year of receiving it.  See Buie v. Shinseki, 24 Vet. App. 242 (2011).  This represents the last final denial of the claim.

Based on the evidence of record submitted since September 1997, the Board determines that this claim should be reopened.  Specifically, the evidence now includes a November 2005 audiological evaluation noting that the Veteran's audiogram was "consistent with military noise exposure."  A physician who reviewed this 2005 audiogram stated in September 2010 that it represented "mild to moderate" hearing loss.  

While the actual tonal thresholds from this 2005 evaluation are not of record, the mere fact that a physician has related such hearing loss to active duty service is sufficient to reopen the claim.  Not only is it "new," in that it was not before the RO at the time of the September 1997 rating decision, it is also "material," in that it relates to an unestablished fact necessary to support entitlement to service connection.  Therefore, the claim should be reopened for evaluation.  

Service Connection

The Veteran is seeking entitlement to service connection for sleep apnea, which he contends is related to his service-connected back disability.  Specifically, at his hearing before the Board in March 2015, he stated that he is able to sleep only on his back which, in addition to pain medication he takes, causes him to snore and lose sleep.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  However, as sleep apnea is not one of the enumerated disorders listed under 38 C.F.R. § 3.309(a), application of 38 C.F.R. § 3.303(b) is not warranted.

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2014).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.

In this case, the Board determines that service connection is not warranted, based on the evidence of record.  First, the service treatment records do not reflect complaints of, treatment for, or a diagnosis related to sleep apnea while in service.  Indeed, the Veteran has not asserted that these symptoms have been present since that time.  

In fact, the post-service evidence does not reflect symptoms related to sleep apnea for many years after the Veteran left active duty service.  Specifically, the first indication of sleep apnea was not until he underwent a sleep study in August 2008, which diagnosed "mild sleep apnea."  The Board emphasizes that this first indication of sleep apnea is approximately 17 years after he left active duty.  Even though service connection for a disorder such as this may not be shown simply based on continuity of symptoms, see Walker, 708 F.3d at 1331, such a large gap in treatment also weighs against the Veteran's claim that his sleep apnea is related to service.

Next, service connection may also be granted when the evidence establishes a medical nexus between his current complaints and his active duty service or a service-connected disability.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed disorder to active duty or to his service-connected back disability, despite his contentions to the contrary.  

Specifically the Board places significant value on the opinions of a VA examiner who evaluated the Veteran's symptoms in September 2009.  On that occasion, the Veteran mentioned that his spouse observed him stop breathing at night, and that he was later prescribed a CPAP machine.  This apparently did not yield much improvement, although the Veteran admitted he did not use it consistently.  After a review of the evidence, the examiner diagnosed sleep apnea.  However, the examiner also opined that the Veteran's sleep apnea was less likely than not related to his active duty service or to his service-connected back disability.  

In providing this opinion, the examiner noted that the Veteran had obstructive sleep apnea, as opposed to central sleep apnea, from which the Board may infer that his sleep apnea was not of neurological origin.  The examiner also noted that there is no "physiological basis upon which to assert that obstructive sleep apnea is caused" by a back disability or medications to manage back pain.  

The Board finds that the examination was adequate for evaluation purposes.  Specifically, the examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  Significantly, the Veteran has not presented any competent evidence to suggest that there is a relationship between his sleep apnea and his back disability.  Moreover, no treating physician has suggested such a relationship.  

The Board has also considered the statements made by the Veteran relating his sleep apnea to his back disability.  The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Veteran is not competent to provide testimony regarding the etiology of sleep apnea, because it is not diagnosed by unique and readily identifiable features.  As such, it does not involve a simple identification that a layperson is competent to make.  See Jandreau, 492 F.3d at 1377, n.4.  Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's sleep apnea are found to lack competency.

Moreover, while it is true that the Veteran is competent to testify about the presence of observable symptomatology, which may provide sufficient support for a claim of service connection, he has not asserted experiencing symptoms of sleep apnea prior to 2008.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2014).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2014).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2014); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See 38 C.F.R. § 4.59 (2014).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Back Disability

The Veteran is currently rated at 20 percent for his back disability under 38 C.F.R. § 4.71a, DC 5242 (2013) (addressing degenerative arthritis of the spine).  Ratings under this diagnostic code are assigned based on the General Rating Formula for Diseases of the Spine or based on incapacitating episodes, whichever results in the higher evaluation.  Under these bases, a rating in excess of 20 percent is warranted when the evidence shows:
* Forward flexion of the thoracolumbar spine to 30 degrees or less; 
* Favorable ankylosis of the entire thoracolumbar spine; or 
* Intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. 
See 38 C.F.R. § 4.71a, DC 5242 (2014) (all 40 percent).

Based on the evidence of record, a rating in excess of 20 percent is not warranted.  
Specifically, at a medical evaluation in July 2008, the evaluating physician observed that the Veteran was able to sit in the waiting room without difficulty, although he frequently shifted postures in the examining room.  Significantly, at a VA examination in September 2009, the Veteran stated that he experienced pain on a daily basis.  However, his posture appeared normal and symmetrical, without any gibbus or kyphosis.  There was also no indication of spasm or atrophy.  His range of motion testing included forward flexion limited to only 70 degrees.  

At a more recent VA pension examination, the Veteran stated that his back pain is his most predominant symptom.  However, even though he has a TENS unit, he uses this only intermittently.  He also stated that, despite his limitations, he is able to pick up his grandchildren.  Overall, given that his range of motion is in excess of 30 degrees and ankylosis is not present, an increased rating is not warranted on this basis.  

An increased rating is also not warranted based on incapacitating episodes.  In this regard, the Veteran stated at his hearing before the Board in March 2015 that he is bedridden due to his back pain frequently.  He specifically stated that he is bedridden approximately once or twice a week.  While these episodes are relevant when considering degree of impairment, they do not constitute "incapacitating episodes" for VA purposes.  Rather, an "incapacitating episode" is "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a, Note 1, following DC 5243 (2014).  In this case, no such episodes have been shown.  Therefore, an increased rating is also not warranted on this basis.  

Next, when evaluating the extent of the Veteran's back disability, the Board is required to consider whether a separate evaluation is warranted for any associated neurological abnormality including, but not limited to, bowel or bladder impairment, neurological impairment in the extremities or other such disorders, which are to be evaluated under the appropriate diagnostic code.  See 38 C.F.R. § 4.71(a).

Although the Veteran has been experiencing some neurological pain in the lower extremities, there is no indication of incomplete paralysis that is necessary to warrant a separate rating.  See, e.g., 38 C.F.R. § 4.71a, DC 8520 (2014).  Specifically, at his VA examination in September 2009, a detailed motor examination was normal (5/5) in all extremities with no indication of muscle atrophy.  Sensory functioning (to vibration and pinprick) as well as all reflex functioning was normal.  

More recently, at a physical evaluation in June 2010, his reflexes and sensory functioning were again normal.  His most recent neurological examination in April 2014 also observed normal tone and strength with normal reflexes and sensory functioning.  Therefore, in the absence of any incomplete paralysis or sufficiently severe neurological symptoms, a separate rating is not warranted.  

Left Shoulder Disability

The Veteran is currently rated at 20 percent for a left shoulder disability (his non-dominant arm) under 38 C.F.R. § 4.71, DC 5201 (addressing degenerative arthritis in the shoulder with limitation of motion).  In order to warrant a rating in excess of 20 percent for a disability to the non-dominant shoulder, the evidence must show:
* Ankylosis that is intermediate between favorable and unfavorable ankylosis (30 percent under DC 5200). 
* Limitation of motion to 25 degrees from the side (30 percent under DC 5201); or
* Impairment of the humerus with fibrous union at the scapulohumeral joint (40 percent under DC 5202).
See 38 C.F.R. § 4.71a (2014).

Based on the evidence of record, a rating in excess of 20 percent is not warranted.  Specifically, at his VA examination in September 2009, the Veteran complained of pain and decreased movement.  However, upon examination, he was able to raise his left arm to 80 degrees of flexion (to the front) and 90 degrees of abduction (from the side).  There was also no indication of painful motion.  Moreover, X-rays taken at that time revealed normal bony development with no evidence of fracture or bony displacement.  The joint spaces and articular surfaces appeared preserved.  Therefore, although the Veteran has complained of pain in motion and limited strength, a rating in excess of 20 percent is not warranted.  

When considering these ratings, the Board has considered the impact of functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  In this case, while the Veteran complains of pain in his left shoulder and back, it does not appear that his pain results in additional functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37-43 (2011) (pain must affect some aspect of the normal working movements of the body such as strength, speed, coordination or endurance).  Put another way, while the Veteran has complained of pain, these complaints are adequately contemplated in the ratings he currently receives. 

The Board has also considered the Veteran's statements that his back and left shoulder disabilities are worse than the ratings he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his back and left shoulder according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's back and left shoulder disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issues on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Moreover, in view of the Board's responsibility to consider functional loss when assigning the appropriate rating for musculoskeletal disorders, the applicable diagnostic codes are already interpreted so broadly such that it is virtually impossible that any potential symptom would not be contemplated.  See 38 C.F.R. §§ 4.10, 4.40, 4.45 (2014); see also DeLuca, 8 Vet. App. at 202.  As such, the Veteran's symptoms are not so unusual that they are outside the schedular criteria.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Based on evidence of record, the Board determines that increased ratings for the Veteran's left shoulder and back disabilities are not warranted for any period on appeal.  As such, the appeal is denied as to these claims.


ORDER

New and material evidence having been submitted, the application to reopen a claim of entitlement to service connection for bilateral hearing loss is granted and the claim is reopened.

Service connection for sleep apnea, to include as secondary to a back disability, is denied.

A rating in excess of 20 percent for a back disability, degenerative disc disease L5-S1, is denied.  

A rating in excess of 20 percent for a left shoulder disability, bicipital tendonitis with impingement syndrome with strain, is denied.


REMAND

The Veteran's bilateral hearing loss claim having been reopened, the Board determines that further development is necessary.  Specifically, he was scheduled to undergo a VA examination in November 2009, but he failed to report.  However, in his June 2010 Notice of Disagreement, he stated that he was not aware of his scheduled examination and would have reported had he known.  

A review of the evidence suggests that the Veteran may have legitimately not known of the scheduled examination, since he changed his address during the course of this appeal and now spends at least part of his time in Florida.  Since there are VA treatment records from as recently as early 2015 that list him as living in North Carolina, it is plausible that he did not receive notice of the examination.  Therefore, he should be afforded another opportunity to undergo a VA audiological examination.

During this development, the RO should also ensure that the tonal thresholds be acquired for all past audiological evaluations.  Particular attention should be given to evaluations in November 2005 and April 2014.

Concerning the Veteran's claim for TDIU, the Board notes that this claim is inextricably intertwined with the service connection claim still on appeal as the TDIU claim is reliant upon consideration of all service-connected disabilities.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are inextricably intertwined when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  Therefore, following the development and adjudication of the Veteran's bilateral hearing loss service connection claim, the AOJ must then readjudicate the claim for TDIU.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records from the VA Medical Center in Salisbury, North Carolina, since March 2015, as well as from any VA facility from which the Veteran has received treatment.

The RO should make specific efforts to obtain the tonal threshold results from all VA audiological evaluations, particularly evaluations in November 2005 and April 2014.  

If the Veteran has received additional private treatment, he should be afforded an appropriate opportunity to submit the records thereof. 

2.  Following completion of the above, schedule the Veteran for a VA examination to determine the nature, extent, onset and etiology of his bilateral hearing loss.  The claims file must be provided to the examiner for review.  All indicated studies deemed necessary by the examiner should be performed, and all findings of these tests should be reported in detail.

The examiner should specifically provide opinions as to whether it is at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's bilateral hearing loss, if present, had its onset in, or is otherwise etiologically related to, his active service.  The examiner should also discuss functional effects on daily living and employment.

The examiner must also consider the Veteran's lay statements regarding bilateral hearing loss.  If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should provide an explanation stating why this is so.  In so doing, the examiner should explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  After the above action is completed, the claims for service connection for bilateral hearing loss and TDIU should be readjudicated.  If the claims are not fully granted, a supplemental statement of the case should be issued, and the claims file should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


